UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-7689




In Re:   THOMAS E. SMOLKA,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                            (CR-02-475)


Submitted:   January 9, 2006             Decided:   February 14, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas E. Smolka, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Thomas E. Smolka petitions for writ of mandamus seeking

an   order    prohibiting    the   district      court   from     activating   an

alternate sentence, and disqualifying the district court judge from

further involvement in his case.           We conclude that Smolka is not

entitled to mandamus relief.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).             Further, mandamus is a

drastic      remedy    and   should   be      used   only   in    extraordinary

circumstances.        Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

             The relief sought by Smolka is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis and grant Smolka’s motions to amend his petition and to

supplement the record, we deny the petition for writ of mandamus,

deny Smolka’s “emergency motion,” and deny all other pending

motions.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 PETITION DENIED


                                      - 2 -